1 A.3d 488 (2010)
415 Md. 371
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner
v.
Harvey Malcolm NUSBAUM, Respondent.
Misc. Docket AG No. 90, Sept. Term, 2009.
Court of Appeals of Maryland.
August 17, 2010.

ORDER
Upon consideration of the petition for disciplinary or remedial action filed in the above entitled matter in accordance with Maryland Rules 16-751(a)(2) and 16-771(b) and the response having been made to the show cause order by Harvey Malcolm Nusbaum, the respondent, it is this 17th day of August, 2010
ORDERED, by the Court of Appeals of Maryland, that Harvey Malcolm Nusbaum be, and he is hereby suspended, effective immediately from the practice of law in this State subject to further order of this Court; and it is further
ORDERED, that the Clerk of this Court shall forthwith strike the name of Harvey Malcolm Nusbaum from the register of attorneys in this Court and shall certify that fact to the Trustees of the Clients' Protection Fund and the clerks of all judicial tribunals in the State in accordance with Rule 16-760(e).